Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-20 have been examined.

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.

In regards to claim 9, Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.
The arguments by the applicants state that the type of polymer used would not be a burden to the Examiner, in this case, the difference between the granular polymer in claim 10 compared to the liquid polymer of claim 9.  In this regards, the consideration of the search and examination burden between the two claims have been reconsidered and persuasive and thus the claim has been examined as shown below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the polymer/leather layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that in claim 7, there is an antecedent teaching for “a polymer/leather layer”, but claim 14 does not depend on claim 7 and instead is dependent on claim 6 which does not teach this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport (US 2015/0360442, from IDS) in view of Sano (US 2008/0305305).
In regard to claim 6, Rappaport teaches of a method (see [0028]) of forming an interior trim panel for a vehicle, the method comprising: 
dispersing leather particles (see the use of mixer 100 with leather particles 102a and binding agent 106a, see [0035-0039]) within a polymer; 
positioning the polymer with dispersed leather particles within a mold (see the teaching of the various molding processes including compression molding process, reaction injection molding, liquid injection molding, see [0040]); 
molding the polymer with dispersed leather particles within the mold (mixture 108a pourable and configured for molding, see also teaching of compression molding process for one embodiment, the mold 200 includes features 214 that allow for formation of indentations 310, 312 in the molded product, see [0065] and [0039]).

Rappaport does not specifically teach of the leather particles each having a diameter of less than 5000 micrometers and a mold that defines a feature having a radius of less than 5 millimeters, and removing the polymer with dispersed leather particles from the mold.  

In regards to the leather particles size and of the removal from a mold, Sano teaches of a method of forming an interior trim panel for a vehicle, wherein the method includes fine particles 12 of a diameter less than 5000 micrometers that are located within a polymer layer 10, see [0030], the fine particles 12 can be leather with an average particle size of 8-30 micrometers, see [0034]. The fine particles applied within a mold cavity between front and back molds in the mold unit, see [0040].  The raw material is injected mold cavity, reacted and solidified, [0041].  The mold unit is then opened and the molded article is removed, see [0049].  Wherein, the fine recesses have a depth of S3 of 30-130 micrometers, see [0024].  The process taught by Sano allows for the formation of leather embossed pattern, see [0026,0027], and include recesses include 30-1300 micrometers and maximum diameters of 90-520 micrometers.  The features of Sano allow for formation of a formed material with improved feel (supple feel) and smoothness without deterioration in material appearance, see [0011].
	It would have been obvious for one of ordinary skill in the art to modify the method with the size of the leather particles as taught by Rappaport with the range taught by Sano as a known particle size for forming an improved feel and smoothness to the formed product.

In regards to the mold that defines a feature having a radius less than 5 mm: the teachings by Sano regarding the dispersed leather particles includes diameters of the particles that overlaps the claimed less than 5000 micrometers and thereby the formed product would result with a surface feature with a radius less than 5 millimeters particularly with the teachings concerning the mold features such as the depth of the recesses that are in the micrometers range as shown above.  Particularly, see teaching by the indentations as set forth in Rappaport via the mold, wherein, the surface features formed includes the change in shape of the surface features of the molds in regards to the desired shape of the molded product.  Thereby, the combination of the teachings of Rappaport with Sano would provide mold features that one skilled in the art would recognize and modify as a change in shape/size in forming the desired design of the molded product, including features having a radius of less than 5 millimeters.

In regards to claim 7 (dependent upon claim 6), wherein the polymer with dispersed leather particles defines a polymer/leather layer with a surface feature having a radius of less than 5 millimeters.  Wherein, the teaching in Sano regarding the depth of the recesses for the pattern.  Here, the teachings by Sano regarding the dispersed leather particles includes diameters of the particles that overlaps the claimed less than 5000 micrometers and thereby the formed product would result with a surface feature with a radius less than 5 millimeters.  Particularly, see teaching by the indentations as set forth in Rappaport via the mold, wherein, the surface features formed includes the change in shape of the surface features of the molds in regards to the desired shape of the molded product.

In regards to claim 8 (dependent upon claim 6), wherein the mold comprises a compression mold having a first compression molding die and a second compression molding die, wherein the first compression molding die and the second compression molding dies define complementary surfaces that each define feature having a radius of less than 5 millimeters.  See teaching by Rappaport regarding compression mold and of the surface feature

In regards to claim 9 (dependent upon claim 6), wherein dispersing the leather particles within a polymer comprises: providing leather particles; providing a liquid polymer; and mixing the leather particles into the liquid polymer.  
See teaching by Rappaport with one embodiment placed in liquid polymer and mixing, see [0040].

In regards to claim 11 (dependent upon claim 6), wherein the leather particles each have a diameter of between about 20 to 3000 micrometers.  See teaching by Sano, wherein the fine particles size is less than 5000 micrometers, see [0030], and further includes teaching of the average particle size of 8-30 micrometers, see [0034].  Wherein the Sano references teaches of the leather particle size/diameter that would encompass the claimed diameter size and one skilled in the art would recognize the overlapping ranges as encompassing the claimed ranges.

In regards to claim 12 (dependent upon claim 6), wherein the leather particles each have a diameter of between about 40 to 2000 micrometers.  See teaching by Sano, wherein the fine particles size is less than 5000 micrometers, see [0030], and further includes teaching of the average particle size of 8-30 micrometers, see [0034].  Wherein the Sano references teaches of the leather particle size/diameter that would encompass the claimed diameter size and one skilled in the art would recognize the overlapping ranges as encompassing the claimed ranges, and additionally, the specific average size set forth by Sano provides a close range that are close that prima facie one skilled in the art would expect similar properties, see MPEP 2144.05(I).
In regards to claim 13 (dependent upon claim 6), wherein the leather particles each have a diameter of between about 70 to 1000 micrometers.   See teaching by Sano, wherein the fine particles size is less than 5000 micrometers, see [0030], and further includes teaching of the average particle size of 8-30 micrometers, see [0034]. Wherein the Sano references teaches of the leather particle size/diameter that would encompass the claimed diameter size and one skilled in the art would recognize the overlapping ranges as encompassing the claimed ranges, and additionally, the specific average size set forth by Sano provides a close range that are close that prima facie one skilled in the art would expect similar properties, see MPEP 2144.05(I).

Claim 15 (independent claim) is directed to an interior trim panel for a vehicle formed by the method, the method as stated forth in claim 5 above.  See teachings by the prior art references as set forth in the rejection of claim 5 above.
Claim 16 (dependent upon claim 15), the claim having features that correspond to the limitations as set forth in claim 7.  See teachings by the prior art references as set forth in the rejection of claim 7 above.
Claim 17 (dependent upon claim 15), the claim having features that correspond to the limitations as set forth in claim 8.  See teachings by the prior art references as set forth in the rejection of claim 8 above.
Claims 18-20 having the claimed features that corresponds to the limitations as set forth in claims 11-13 respectively.  The claims being dependent upon claim 15.  See teachings by the prior art references as set forth in the rejection of claims 11-13 above.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Sano as applied to claim 6 above, and further in view of Cai (US 2011/0143112).
In regards to claim 10 (dependent upon claim 6), wherein dispersing the leather particles within a polymer comprises: providing leather particles; providing a granular polymer; mixing the leather particles with the granular polymer in an extruder; and extruding the mixture from the extruder.  
See teaching of Rappaport regarding mixing with the use of the mixer for mechanical mixing, see [0040].  Rappaport does not specifically teach of the use of an extruding step, only of mixing.
However, as seen in Cai of forming thermoplastic elastomer with a texture, wherein, leather powder is used, see [0064], the thermoplastic elastomer being used mixed with the desired component in an extruder, wherein the formed material can be extruded directly for molded/shaped as desired, see [0072, 0075, 0078], see extrusion or injection molding process.
It would have been obvious for one of ordinary skill in the art to modify the mixing and molding process of Rappaport in view of Sano with the use of the extruder for mixing and extruding the materials as taught by Cai as known components used in injection and extrusion molding.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Sano as applied to claim 6 above, and further in view of Henke (US 4497871).
In regards to claim 14 (dependent upon claim 6), further comprising providing a backing layer to the polymer/leather layer after removing the polymer/leather layer from the mold.  
The prior art references of Rappaport and Sano do not specifically teach of the further step of providing a backing layer to the polymer/leather layer.
Here, Henke teaches of formation of leather powder that is mixed with plastic in forming sheets or mats.  With the further additional step of further structurally reinforcing the matted material with a reinforcing web of a suitable fabric to the back face of the material, see Col. 1, lines 14-29.
Wherein, it would have been obvious for one of ordinary skill in the art to modify the molding process of Sao in view of Rappaport with providing a layer to the leather/polymer as taught by Henke as a reinforcing layer to the material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744